IN THE SUPREME COURT OF THE STATE OF NEVADA


                LAMONT HOWARD, JR.,                                      No. 67342
                Appellant,
                vs.
                I. BACA, WARDEN, N.N.C.C.,
                                                                              FILED
                Respondent.                                                   MAR 1 7 2016
                                                                            TRACE K. UNDEMAN
                                                                         CLERK OF . SUPREME COURT
                                                                         BY
                                                                              DEPUTY CLERK



                                          ORDER OF AFFIRMANCE
                               This is an appeal from a district court order denying a
                postconviction petition for a writ of habeas corpus. Second Judicial
                District Court, Washoe County; Connie J. Steinheimer, Judge.
                               Appellant Lamont Howard, Jr., argues that the district court
                erred in denying his petition without holding an evidentiary hearing on
                his claim that his trial counsel was ineffective for opening the door to
                evidence of a prior bad act in which Howard harassed a pregnant woman
                who was walking with her child. To prove ineffective assistance of
                counsel, a petitioner must demonstrate that counsel's performance was
                deficient in that it fell below an objective standard of reasonableness, and
                resulting prejudice such that there is a reasonable probability that, but for
                counsel's errors, the outcome of the proceedings would have been different.
                Strickland v. Washington, 466 U.S. 668, 687-88 (1984); Warden v. Lyons,
                100 Nev. 430, 432-33, 683 P.2d 504, 505 (1984) (adopting the test in
                Strickland).
                               We conclude that the district court did not err in denying this
                claim without an evidentiary hearing. On direct appeal, this court
                concluded that, even if the prior bad act evidence was erroneously

SUPREME COURT
      OF
    NEVADA

(0) 1947A aeo
                                                                                          go   - 0   899 0
                   admitted at trial, the admission was harmless in light of the other
                   evidence.   Howard v. State, Docket No. 59039 (Order of Affirmance,
                   February 6, 2013). Thus, the district court properly found that Howard
                   could not demonstrate a reasonable probability of a different outcome at
                   trial but for trial counsel's opening the door to this evidence. Because
                   Howard's claim of ineffective assistance failed on the prejudice prong, he
                   was not entitled to an evidentiary hearing.     See Hargrove v. State, 100
Nev. 498, 502-03, 686 P.2d 222, 225 (1984) (holding that a petitioner is
                   entitled to an evidentiary hearing only when his claims are supported by
                   specific factual allegations that are not belied by the record and, if true,
                   would entitle him to relief). Accordingly, we conclude that Howard fails to
                   demonstrate that the district court erred in denying the petition without
                   an evidentiary hearing, and we
                               ORDER the judgment of the district court AFFIRMED.




                                                               Hardesty




                                                                                             J.




                   cc: Hon. Connie J. Steinheimer, District Judge
                        Story Law Group
                        Attorney General/Carson City
                        Washoe County District Attorney
                        Washoe District Court Clerk
SUPREME COURT
        OF
     NEVADA
                                                         2
(0) 1947A    cep